Citation Nr: 1609026	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1997.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2014, the Board remanded this matter for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its May 2014 remand, the Board instructed the AOJ to complete further development and to furnish the Veteran a Supplemental Statement of the Case (SSOC) and provide him an adequate opportunity to respond thereto if his claim for a TDIU remained denied.  The AOJ subsequently issued an SSOC in April 2015 and mailed a copy to the Veteran at an address of record, but it was returned as undeliverable.  The Board notes that there are differing addresses of record for the Veteran (see the differing addresses included in VA's Veterans Appeals and Control Locator System (VACOLS), in the Veterans Benefits Management System (VBMS), and on a September 2015 Homestead Exemption Letter Request from the Hernando County Property Appraiser) and it is unclear which address is correct.  Nevertheless, it does not appear as if the Veteran has ever received an SSOC or been given an adequate opportunity to respond to the AOJ's readjudication of his claim prior to the return of his appeal to the Board.  As such, in order to ensure due process, a remand is necessary to confirm the Veteran's correct address and to furnish him an SSOC in compliance with the Board's May 2014 remand instructions.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to confirm the Veteran's current mailing address.  See the differing addresses included in VACOLS, VBMS and the September 2015 Homestead Exemption Letter Request from the Hernando County Property Appraiser.
2.  Obtain all updated VA records of treatment, to specifically include:
(a)  all records from the VA Medical Center in Tampa, Florida dated from August 2011 through the present; and
(b)  all such records from any other sufficiently identified VA facility.

3.  After completion of the above development, readjudicate the claim.  If the benefit sought on appeal remains denied, send an SSOC (that considers all evidence listed in the April 2015 SSOC and any additional relevant evidence) to the Veteran's  confirmed address of record and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

